With the record filed on this appeal there appear three copies of what purports to be a brief and argument filed on behalf of appellant. However, there nowhere appears on any copy of said brief any certificate or other indication that the same had been served on appellee's counsel in accordance with Supreme Court Rule 13 (Alabama Code of 1928 Annotated, p. 1931).
Also, the record filed here contained no certificate of the clerk of the circuit court that the same is a complete transcript, etc., of the proceedings in the lower court, as is required under Code 1923, § 6106.
We find in the record no mention of the citation of appeal required to be issued to the appellee, and served upon him or his attorney, etc., in accordance with Code 1923, § 6140. True, the certificate of appeal, sent up to this court under the provisions of Supreme Court Rule 30, recites that service of this citation was made upon appellee; but the said certificate does not show or recite that said service was had or made in accordance with the terms of Code 1923, § 6140, supra.
Above we have set out three of the imperfections which seem to render it beyond our power to give consideration to this appeal on its merits. As there is no appearance here for appellee, and hence, perforce, no motion to dismiss the appeal, it is the order of this court that the judgment appealed from be affirmed because of a noncompliance with the rules and statutes above referred to.
Affirmed.